COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-05-420-CV
 
 
RICK BEARD                                                                       APPELLANT
 
                                                   V.
 
JP MORGAN CHASE BANK, AS TRUSTEE                                  APPELLEE
 
                                              ------------
 
          FROM
JUSTICE OF THE PEACE PCT. 8 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Rick Beard attempts
to appeal from a justice court=s final judgment in a forcible entry and detainer case.  An appeal from such a judgment must be taken
in the county court of the county in which the judgment is rendered.  Tex.
R. Civ. P. 749.  On May 25, 2006,
this court notified Appellant that it was concerned that it lacked jurisdiction
over this appeal and stated that the appeal would be dismissed unless any party
desiring to continue the appeal filed a response on or before June 5.  See Tex.
Const. art. V, ' 6(a); Tex.
Gov=t Code Ann. ' 22.220(a) (Vernon
2004) (setting out courts of appeals= jurisdiction).  We have not
received a response.  Therefore, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P.
42.3(a).
PER CURIAM
 
PANEL M:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  July 13, 2006




[1]See Tex. R. App. P. 47.4.